DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 3/2/2021 has been fully considered. Claims 17-20 are new, claims 9-12 are withdrawn and claims 1-20 are pending.

Claim Objections
Claim 16 is objected to because of the following informalities:  
The phrase “the phenyl group” in lines 1-2 of claim 16 should be changed to the phrase “the single phenyl group”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 13-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandstein et al (US 2015/0247044) in view of Guo et al (US 7,485,691) as evidenced by Yamamoto et al (US 2013/0063533).

Regarding claims 1, 4, 7-8 and 16-17, Brandstein discloses a photo-curable ink composition comprising water (paragraph [0007]) and a UV curable polyurethane dispersion (paragraph [0007]); wherein the UV curable polyurethane dispersion is a stable dispersion in water of polyurethane polymer particles with size ranging from about 20 to about 200 nm (paragraph [0015]) and wherein the UV curable polyurethane dispersion is a water-dispersible (meth)acrylated polyurethane dispersion (paragraph [0020]).
The photo-curable ink composition reads on the claimed curable composition of claim 1, the curable composition being an active energy ray curable composition as claimed in claim 7 and the curable ink comprising the curable composition of claim 1 as 

Brandstein does not appear to explicitly disclose the photo-curable ink composition comprising a polysilane compound comprising a silane repeating unit having a single phenyl group and hydrogen or an alkyl group as claimed in claim 1, a proportion of the polysilane compound in the range from 0.1 to 0.5 percent by mass as claimed in claim 4, the silane repeating unit having a single phenyl group and hydrogen as claimed in claim 16 and wherein the polysilane compound comprises polyphenyl silane as claimed in claim 17.

However, Guo discloses an ink comprising a polysilane (Abstract), wherein the polysilane comprises a poly(aryl)silane (col. 5, line 63-col. 6, line 25), wherein the aryl group of the poly(aryl)silane comprises a phenyl group (col. 5, line 63-col. 6, line 25) and wherein the polysilane is present in the ink composition in an amount from about 0.5 to about 50% by weight (col. 12, lines 27-33).
The polysilane comprising a poly(aryl)silane and wherein the aryl group of the poly(aryl)silane comprises a phenyl group reads on the claimed polysilane compound comprising a silane repeating unit having a single phenyl group and hydrogen as claimed in claims 1 and 16 and the claimed polyphenylsilane as claimed in claim 17.
	The amount of polysilane overlaps the claimed range for the proportion of polysilane as claimed in claim 4.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Brandstein and Guo are analogous art because they are from the same field of curable ink compositions. Brandstein is drawn to a photo-curable ink composition (see paragraph [0007] of Brandstein). Guo is drawn to an ink comprising a polysilane (see Abstract of Guo).

It would have been obvious to one of ordinary skill in the art having the teachings of Brandstein and Guo before him or her, to modify the photo-curable ink composition of Brandstein to include the polysilane compound of Guo in the ink composition of Brandstein because having the required polysilane compound provides physical and/or chemical properties suitable for printing and/or coating processes (col. 12, lines 27-33 of Guo).

Regarding claim 2, Brandstein discloses the photo-curable ink composition comprising the UV curable polyurethane dispersion is a stable dispersion in water of 
The UV curable polyurethane dispersion being a water-dispersible (meth)acrylated polyurethane dispersion reads on the claimed reactive polyurethane particle as according to Applicant’s Admission as stated in pg. 7 of Applicant’s specification a (meth)acrylated polyurethane particle is an example of a reactive polyurethane particle.

Regarding claim 3, Brandstein discloses the photo-curable ink composition comprising the UV curable polyurethane dispersion in an amount from about 5 wt% to about 20 wt% (paragraph [0015]).
This amount overlaps the claimed range for the proportion of polymerizable particle.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have films that are glossy and hard, yet flexible (paragraph [0014] of Brandstein). See MPEP 2144.05. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


2-pyrrolidone reads on the claimed organic solvent as it has a solubility parameter of 11.2 cal/cm3 as evidenced by paragraph [0030] of Yamamoto.

Regarding claims 13-14 and 19-20; Brandstein discloses a printed article comprising the photo-curable ink composition printed and cured on a media substrate (paragraph [0064]) and wherein the photo-curable ink composition comprises water (paragraph [0007]) and a UV curable polyurethane dispersion (paragraph [0007]); wherein the UV curable polyurethane dispersion is a stable dispersion in water of polyurethane polymer particles with size ranging from about 20 to about 200 nm (paragraph [0015]) and wherein the UV curable polyurethane dispersion is a water-dispersible (meth)acrylated polyurethane dispersion (paragraph [0020]).
	The printed article reads on the claimed cured matter of claim 13 and the printed matter of claim 14. The media substrate reads on the claimed substrate. The printed and cured photo-curable ink composition reads on the claimed printing layer with the water-dispersible (meth)acrylated polyurethane dispersion of Brandstein reading on the claimed polymerizable particle.

Brandstein does not appear to explicitly disclose the photo-curable ink composition comprising a polysilane compound comprising a silane repeating unit 

However, Guo discloses an ink comprising a polysilane (Abstract), wherein the polysilane comprises a poly(aryl)silane (col. 5, line 63-col. 6, line 25), wherein the aryl group of the poly(aryl)silane comprises a phenyl group (col. 5, line 63-col. 6, line 25) and wherein the polysilane is present in the ink composition in an amount from about 0.5 to about 50% by weight (col. 12, lines 27-33).
The polysilane comprising a poly(aryl)silane and wherein the aryl group of the poly(aryl)silane comprises a phenyl group reads on the claimed polysilane compound comprising a silane repeating unit having a single phenyl group and hydrogen as claimed in claims 13-14 and 16 and the claimed polyphenylsilane as claimed in claims 19-20.

Claims 1-8, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandstein et al (US 2015/0247044) in view of Watanabe (US 2015/0270485) as evidenced by Yamamoto et al (US 2013/0063533).

Regarding claims 1, 4, 7-8, 15 and 17-18; Brandstein discloses a photo-curable ink composition comprising water (paragraph [0007]) and a UV curable polyurethane dispersion (paragraph [0007]); wherein the UV curable polyurethane dispersion is a stable dispersion in water of polyurethane polymer particles with size ranging from about 20 to about 200 nm (paragraph [0015]) and wherein the UV curable polyurethane 
The photo-curable ink composition reads on the claimed curable composition of claim 1, the curable composition being an active energy ray curable composition as claimed in claim 7 and the curable ink comprising the curable composition of claim 1 as claimed in claim 8. The UV curable polyurethane dispersion being a water-dispersible (meth)acrylated polyurethane dispersion reads on the claimed polymerizable particle.

Brandstein does not appear to explicitly disclose the photo-curable ink composition comprising a polysilane compound comprising a silane repeating unit having a single phenyl group and hydrogen or an alkyl group as claimed in claim 1, a proportion of the polysilane compound in the range from 0.1 to 0.5 percent by mass as claimed in claim 4, the silane repeating unit having a single phenyl group and an alkyl group as claimed in claim 15 and wherein the polysilane compound comprises polymethylphenyl silane as claimed in claims 17-18.

However, Watanabe discloses an ink comprising 0.5 wt% of PMPS (paragraphs [0135] and [0137]).

Brandstein and Watanabe are analogous art because they are from the same field of curable ink compositions. Brandstein is drawn to a photo-curable ink composition (see paragraph [0007] of Brandstein). Watanabe is drawn to an ink composition (see paragraph [0135] of Watanabe).

It would have been obvious to one of ordinary skill in the art having the teachings of Brandstein and Watanabe before him or her, to modify the photo-curable ink composition of Brandstein to include the polysilane compound of Watanabe in the ink composition of Brandstein because having the required the polysilane compound provides stable film formation (paragraph [0137] of Watanabe).

Regarding claim 2, Brandstein discloses the photo-curable ink composition comprising the UV curable polyurethane dispersion is a stable dispersion in water of polyurethane polymer particles with size ranging from about 20 to about 200 nm (paragraph [0015]) and the UV curable polyurethane dispersion is a water-dispersible (meth)acrylated polyurethane dispersion (paragraph [0020]).
The UV curable polyurethane dispersion being a water-dispersible (meth)acrylated polyurethane dispersion reads on the claimed reactive polyurethane particle as according to Applicant’s Admission as stated in pg. 7 of Applicant’s specification a (meth)acrylated polyurethane particle is an example of a reactive polyurethane particle.

Regarding claim 3, Brandstein discloses the photo-curable ink composition comprising the UV curable polyurethane dispersion in an amount from about 5 wt% to about 20 wt% (paragraph [0015]).
This amount overlaps the claimed range for the proportion of polymerizable particle.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claims 5 and 6, Brandstein discloses the photo-curable ink composition comprising the organic solvent comprising 2-pyrrolidone (paragraph [0056]).
2-pyrrolidone reads on the claimed organic solvent as it has a solubility parameter of 11.2 cal/cm3 as evidenced by paragraph [0030] of Yamamoto.

Regarding claims 13-14 and 20, Brandstein discloses a printed article comprising the photo-curable ink composition printed and cured on a media substrate (paragraph [0064]) and wherein the photo-curable ink composition is the photo-curable ink composition of Brandstein and Nakazawa as stated above.
	The printed article reads on the claimed cured matter of claim 13 and the printed matter of claim 14. The media substrate reads on the claimed substrate. The printed and cured photo-curable ink composition reads on the claimed printing layer with the water-dispersible (meth)acrylated polyurethane dispersion of Brandstein reading on the 

Brandstein does not appear to explicitly disclose the photo-curable ink composition comprising a polysilane compound comprising a silane repeating unit having a single phenyl group and an alkyl group as claimed in claims 13-14 and wherein the polysilane compound comprises polymethylphenyl silane as claimed in claims 19-20.

However, Watanabe discloses an ink comprising 0.5 wt% of PMPS (paragraphs [0135] and [0137]).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that neither Brandstein nor Nakazawa disclose a curable composition, a cured matter or a printed matter comprising a polysilane compound comprising a silane repeating unit having a single phenyl group and hydrogen or an alkyl group.


Therefore, the previous 103(a) rejections have been withdrawn.
However, new grounds of rejection under 103(a) are being made for claims 1-8, 13-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandstein et al (US 2015/0247044) in view of Guo et al (US 7,485,691) as evidenced by Yamamoto et al (US 2013/0063533) and for claims 1-8, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandstein et al (US 2015/0247044) in view of Watanabe (US 2015/0270485) as evidenced by Yamamoto et al (US 2013/0063533).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LUCAS A STELLING/Primary Examiner, Art Unit 1773